                      Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 1 of 18

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
   Southern
 ____________________                Texas
                      District of _________________
                                       (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/1

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                               Echo Energy Partners I, LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used
                                                 N/A
                                           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer             8 2           3 7 4 5 6 8 9
                                           ___ ___ – ___ ___ ___ ___ ___ ___ ___
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business
                                             909 Fannin Street
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                             Suite 4000
                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Houston                        TX         77010
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Harris County
                                           ______________________________________________
                                           County                                                        Various counties, Oklahoma
                                                                                                        _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                  https://www.echoenergy.com/
                                           ____________________________________________________________________________________________________


6.   Type of debtor                        
                                           X Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                         Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 2 of 18

Debtor           Echo Energy Partners I, LLC
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             2 ___
                                            ___ 1 ___
                                                   1 ___
                                                      1
8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         
                                         X Chapter 11. Check all that apply:
                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,, (amount subject to adjustment on
                                                             4/01/ and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases        
                                         X No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases           
                                         X No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                      Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 3 of 18

Debtor
               Echo Energy Partners I, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       
                                       X Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      
                                       X No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  X Funds will be available for distribution to unsecured creditors.
                                       
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of              X 50-99
                                                                        5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000              
                                                                        X $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                      Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 4 of 18

Debtor          Echo Energy Partners I, LLC
               _______________________________________________________                         Case number (if known)_____________________________________
               Name



                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                         $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million               
                                                                            X $100,000,001-$500 million                More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                           03/24/2020
                                            Executed on _________________
                                                        MM / DD / YYYY


                                        8   _____________________________________________
                                                                                                           John T. Young, Jr.
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                      Manager
                                            Title _________________________________________




18.   Signature of attorney
                                        8       /s/ William A. (Trey) Wood III
                                            _____________________________________________              Date         03/24/2020
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                             William A. (Trey) Wood III
                                            _________________________________________________________________________________________________
                                            Printed name
                                             Bracewell LLP
                                            _________________________________________________________________________________________________
                                            Firm name
                                              711 Louisiana St., Suite 2300
                                            _________________________________________________________________________________________________
                                            Number      Street
                                              Houston
                                            ____________________________________________________              TX           77002
                                                                                                           ____________ ______________________________
                                            City                                                           State        ZIP Code

                                              713.221.2300
                                            ____________________________________                              Trey.Wood@Bracewell.com
                                                                                                           __________________________________________
                                            Contact phone                                                  Email address



                                              21916050                                                        TX
                                            ______________________________________________________ ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
         Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 5 of 18




                           UNANIMOUS WRITTEN CONSENT

                                           OF THE

                                  BOARD OF MANAGERS

                                              OF

                           ECHO ENERGY PARTNERS I, LLC


        The undersigned, being all of the managers on the Board of Managers (the “Board”) of
Echo Energy Partners I, LLC, a Delaware limited liability company (the “Company”), and, being
entitled to vote upon the approval of the resolutions attached hereto as Exhibit A (the
“Resolutions”), hereby consent to the adoption of the Resolutions without a meeting of the Board
to have the same force and effect as if approved by unanimous vote at a formal meeting of the
Board duly called and held for the purpose of approving the Resolutions.

       IN WITNESS WHEREOF, the undersigned managers of the Company have executed this
Written Consent as of March 24, 2020.




                                                   John T. Young, Jr.




#6125138.3
         Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 6 of 18




                                            Exhibit A

                  RESOLUTIONS OF THE BOARD OF MANAGERS OF
                        ECHO ENERGY PARTNERS I, LLC

                                         March 24, 2020
CHAPTER 11 FILING

WHEREAS, the Board of Managers (the “Board”) has reviewed and discussed the financial and
operational condition of Echo Energy Partners I, LLC, a Delaware limited liability company (the
“Company”) and the Company’s business on the date hereof, including the current and historical
performance of the Company, the assets and liquidity of the Company, the current long-term
liabilities of the Company, the market for the Company’s services, and credit market conditions;
and

WHEREAS, the Board has received, reviewed, and discussed the recommendations of senior
management of the Company and the Company’s legal, financial, and other advisors as to the
relative risks and benefits of the strategic alternatives available to the Company, including
pursuing a bankruptcy proceeding under the provisions of Title 11 of the United States Code (the
“Bankruptcy Code”); and

WHEREAS, after review and discussion and due consideration of all of the information
presented to the Board, the Board deems it advisable and in the best interests of the Company,
including without limitation, its creditors, employees, stockholders and other investors,
stakeholders and other interested parties, for the Company to file a voluntary petition for relief
under chapter 11 of the Bankruptcy Code.

NOW, THEREFORE, BE IT, RESOLVED, that in the judgment of the Board, it is desirable and
in the best interests of the Company, its creditors, and other parties in interest, that the Company
shall be and hereby is authorized to file or cause to be filed a voluntary petition for relief (such
voluntary petition, and the voluntary petitions to be filed by the Company’s affiliates,
collectively, the “Chapter 11 Case”) under the provisions of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”); and

RESOLVED, that the Board or any designee or agent thereof, including John T. Young, Jr.
(collectively, the “Authorized Persons”), acting alone or with one or more other Authorized
Persons be, and hereby is, authorized, empowered and directed to execute and file on behalf of
the Company all petitions, schedules, lists and other motions, papers, or documents, and to take
any and all action that they deem necessary or proper to obtain such relief, including, without
limitation, any action necessary to maintain the ordinary course operation of the Company’s
business; and

DEBTOR IN POSSESSION FINANCING

RESOLVED, that the forms, terms and provisions of debtor in possession financing to fund,
among other things, postpetition operating expenses and expenses of administration of the


                                                -2-
#6125138.3
         Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 7 of 18




Chapter 11 Case, in substantially the form summarized for the Board, be, and the same hereby
are in all respects approved, and each of the Authorized Persons is hereby authorized and
empowered, in the name of and on behalf of the Company, to execute a debtor in possession
credit agreement (such executed agreement, the “DIP Credit Agreement”) to which the Company
or its subsidiaries are parties, each in the form as the Authorized Person executing the same shall
approve, such approval to be conclusively evidenced by his or her execution and delivery
thereof, and;

RESOLVED, that the Company, as debtor and debtor in possession under the Bankruptcy Code
shall be, and hereby are, authorized to incur all obligations incurred under the DIP Credit
Agreement (the “DIP Obligations”) and undertake any and all related transactions contemplated
thereby (collectively, the “Financing Transactions”); and

RESOLVED, that any Authorized Person as designated by the Board, hereby is authorized,
directed and empowered from time to time in the name and on behalf of the Company to take
any and all such actions, and to execute and deliver or cause to be executed and delivered under
seal of the Company or its subsidiaries or otherwise, any and all such other documents,
agreements, certificates, writings and instruments to be delivered in connection with the DIP
Credit Agreement (including, without limitation, any amendments, supplements, or
modifications to the DIP Credit Agreement and such other documents, agreements, certificates,
writings and instruments to be delivered in connection therewith), and to grant the security
interests in or liens on any real or personal property of the Company or its subsidiaries now or
hereafter acquired as contemplated in the DIP Credit Agreement, with full authority to endorse,
assign, or guarantee any of the foregoing in the name of the Company or its subsidiaries in each
case, as any such Authorized Person may deem necessary or advisable to carry out the intent and
purposes of the immediately foregoing resolution, and his or her execution and delivery therefore
to be conclusive evidence that he or she deems is necessary or advisable, his or her execution and
delivery thereof to be conclusive evidence of his or her authority, to so act and his or her
approval thereof; and

RESOLVED, that any Authorized Person as designed by the Board be, and hereby is, authorized
and directed, and each of them, acting alone, hereby is, authorized, directed, and empowered in
the name of, and on behalf of, the Company, as debtor and debtor in possession, to take such
actions and execute and deliver (a) a 13-week cash flow budget; (b) the DIP Credit Agreement
and such agreements, certificates, instruments, guaranties, notices and any and all other
documents as such Authorized Persons may deem necessary and appropriate to facilitate the
financing transactions thereunder (collectively, the “Financing Documents”); (c) such other
instruments, certificates, notices, assignments and documents as may be reasonably requested by
the lenders to the DIP Credit Agreement (collectively, the “DIP Lenders”); and (d) such forms of
deposit account control agreements and other agreements with third parties relating to the
collateral (including without limitation, bank agency agreements, lockbox agreements, cash
management agreements, landlord agreements and warehouse waivers), officer’s certificates and
compliance certificates as may be required by the DIP Credit Agreement or any other Financing
Document; and




                                                -3-
#6125138.3
         Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 8 of 18




RESOLVED, that any Authorized Person as designated by the Board, be, and each of them
hereby is, authorized and empowered to authorize the DIP Lenders to file any Uniform
Commercial Code (the “UCC”) financing statements and any necessary assignments for security
or other documents in the name of the Company that any DIP Lender deems necessary or
convenient to perfect any lien or security interest granted under the DIP Credit Agreement,
including any such UCC financing statement containing a broad or general description of
collateral, such as “all assets,” “all property now or hereafter acquired” and other similar
descriptions of like import, and to execute and deliver, and to record or authorize the recording
of, such mortgages and deeds of trust in respect of real property of the Company and such other
filings in respect of intellectual and other property of the Company, in each case as the DIP
Lenders may reasonably request to perfect the security interests of the DIP Lenders under the
DIP Credit Agreement; and

RESOLVED, that any Authorized Person as designated by the Board, be, and hereby is,
authorized and empowered to take all such further actions including, without limitation, to pay
all fees and expenses in accordance with the terms of the Financing Documents, which shall in
their sole judgment be necessary, proper or advisable to perform the Company’s and its
subsidiaries’ obligations under or in connection with the DIP Credit Agreement or any of the
other Financing Documents and the transactions contemplated therein and to carry out fully the
intent of the foregoing resolutions; and

RESOLVED, that any Authorized Person as designated by the Board, be, and hereby is,
authorized and empowered to execute and deliver any amendments, supplements, modifications,
renewals, replacements, consolidations, substitutions and extensions of the DIP Credit
Agreement or any of the Financing Documents which shall in his or her sole judgment be
necessary, proper or advisable.


RETENTION OF PROFESSIONALS

RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and directed to
employ the law firm of Bracewell LLP as general bankruptcy counsel to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance the Company’s rights and obligations, including filing any pleadings; and in connection
therewith, each of the Authorized Persons, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to
be filed an appropriate application for authority to retain the services of Bracewell LLP; and

RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and directed to
employ the firm of Opportune LLP, as financial advisor to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights and obligations; and in connection therewith, each of the Authorized Persons
is, with power of delegation, hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of Opportune LLP; and



                                               -4-
#6125138.3
         Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 9 of 18




RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and directed to
employ the firm of Stretto (“Notice Agent”) as notice, claims, and balloting agent and as
administrative advisor to represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
obligations; and in connection therewith, each of the Authorized Persons, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Notice Agent; and

RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and directed to
employ any other professionals to assist the Company in carrying out its duties under the
Bankruptcy Code; and in connection therewith, each of the Authorized Persons, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of any other professionals as necessary; and

RESOLVED, that each of the Authorized Persons be, and hereby is, with power of delegation,
authorized, empowered and directed to execute and file all petitions, schedules, motions, lists,
applications, pleadings, and other papers and, in connection therewith, to employ and retain all
assistance by legal counsel, accountants, financial advisors, and other professionals and to take
and perform any and all further acts and deeds that each of the Authorized Persons deem
necessary, proper, or desirable in connection with the Company’s chapter 11 case, with a view to
the successful prosecution of such case; and

GENERAL

RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Persons, each of the Authorized Persons (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of the Company, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver
and file any and all such agreements, certificates, instruments and other documents and to pay all
expenses, including but not limited to filing fees, in each case as in such officer’s or officers’
judgment, shall be necessary, advisable or desirable in order to fully carry out the intent and
accomplish the purposes of the resolutions adopted herein; and

RESOLVED, that Board has received sufficient notice of the actions and transactions relating to
the matters contemplated by the foregoing resolutions, as may be required by the organizational
documents of the Company, or hereby waive any right to have received such notice; and

RESOLVED, that all acts, actions, and transactions relating to the matters contemplated by the
foregoing resolutions done in the name of and on behalf of the Company, which acts would have
been approved by the foregoing resolutions except that such acts were taken before the adoption
of these resolutions, are hereby in all respects approved and ratified as the true acts and deeds of
the Company with the same force and effect as if each such act, transaction, agreement, or
certificate has been specifically authorized in advance by resolution of the Board; and



                                                 -5-
#6125138.3
        Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 10 of 18




RESOLVED, that each of the Authorized Persons (and their designees and delegates) be and
hereby is authorized and empowered to take all actions or to not take any action in the name of
the Company with respect to the transactions contemplated by these resolutions hereunder as the
sole shareholder, partner, member, or managing member of each direct subsidiary of the
Company, in each case, as such Authorized Person shall deem necessary or desirable in such
Authorized Persons’ reasonable business judgment as may be necessary or convenient to
effectuate the purposes of the transactions contemplated herein.




                                              -6-
#6125138.3
                         Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 11 of 18


      Fill in this information to identify the case:

                       Echo Energy Partners I, LLC
      Debtor name __________________________________________________________________

                                                Southern
      United States Bankruptcy Court for the: ______________________               Texas
                                                                     District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                          Check if this is an
                                                                                                                                              amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                  12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional          unliquidated,   total claim amount and deduction for value of
                                                                            services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

1     Camino Natural Resources LLC          Mark Brown                 Joint Interest             unliquidated
      1401 17th Street, Suite 1000          mbrown@caminoresources.com Billings
                                                                                                                                                             2,432,035
      Denver, CO 80202


2     Marathon Oil Company                  Todd Richards                    Joint Interest       unliquidated
      PO Box 732309                         trichards@marathonoil.com        Billings
                                                                                                                                                             1,352,597
      Dallas, TX 75373


3    Warwick Jupiter LLC                    Michael Brown                Joint Interest           unliquidated
     6608 N. Western Avenue                 michael.brown@warwick-energy Billings
                                                                                                                                                               946,820
     #417                                   .com
     Oklahoma City, OK 73116

4    Gulfport Midcon LLC                    Rebecca Addison                  Joint Interest       unliquidated
     P.O. Box 1945                          raddison@gulfportenergy.com      Billings
                                                                                                                                                               253,946
     Memphis, TN 38101


5     Enable Gathering & Processing         Andy Bush                        Trade Payable        unliquidated
      LLC                                   andy.bush@enablemidstream.                            disputed
                                                                                                                                                               169,937
      PO Box Dept 96-0387                   com
      Oklahoma City, OK 73196

6     Ovintiv Mid Continent Inc.            Sarah Robertson                  Joint Interest       unliquidated
      370 17th Street                       sarah.robertson@encana.com       Billings
                                                                                                                                                                 81,182
      Suite 1700
      Denver, CO 80202

7     EOG Resources Inc.                    Dax Taylor                       Joint Interest       unliquidated
      3817 NW Expressway                    dax_taylor@eogresources.com      Billings
                                                                                                                                                                 77,714
      Suite 500
      Oklahoma City, OK 73112

8     Devon Energy Production Company       Amy Carpenter                    Joint Interest       unliquidated
      LP                                    amy.carpenter@dvn.com            Billings
                                                                                                                                                                 70,906
      PO Box 842485
      Dallas, TX 75284




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 1
                        Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 12 of 18


    Debtor
                   Echo Energy Partners I, LLC
                 _______________________________________________________                        Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and    Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor      (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                        debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff

9     Acacia Energy Partners LLC           Clayton Flurry                 Joint Interest          unliquidated
      909 Lake Carolyn Parkway             flurry@acaciaep.com            Billings
                                                                                                                                                                61,090
      Suite 1500
      Irving, TX 75039

10 Citation Oil and Gas Corp               Matthew Thompson               Joint Interest          unliquidated
   14077 Cutten Road                       mthompson@cogc.com             Billings
                                                                                                                                                                58,556
   Houston, TX 77069


11 Roan Resources LLC                      Curtis Johnson                 Joint Interest          unliquidated
   14701 Hertz Quail Springs Parkway       curtis@ce2ok.com               Billings
                                                                                                                                                                55,435
   Oklahoma City, OK 73134


12 BP America Production Company           Wender Moreno                  Joint Interest          unliquidated
   PO Box 848155                           wender.moreno1@bp.com          Billings
                                                                                                                                                                47,938
   Dallas, TX 75284


13 Cimarex Energy Company                  Kevin Smith                    Joint Interest          unliquidated
   4023 Solutions Center                   KSmith@cimarex.com             Billings
                                                                                                                                                                40,762
   #774023
   Chicago, IL 60677

14 Lime Rock Resources Operating           Melissa Bell                   Joint Interest          unliquidated
   Company                                 mbell@limerockresources.com    Billings
                                                                                                                                                                33,069
   1111 Bagby Street, Suite 4600
   Houston, TX 77002

15 Citizen Energy III LLC                  Curtis Johnson                 Joint Interest          unliquidated
   320 S Boston Ave                        curtis@ce2ok.com               Billings
                                                                                                                                                                30,493
   Ste 900
   Tulsa, OK 74103

16 Red Rocks Oil & Gas Operating           Randy Stalcup                 Joint Interest           unliquidated
   LLC                                     stalcup@redrocksresources.com Billings
                                                                                                                                                                21,114
   1321 N. Robinson Avenue
   Oklahoma City, OK 73103

17 Casillas Operating LLC                  Zach Malchi                    Joint Interest          unliquidated
   PO Box 3668                             zmalchi@casillaspetro.com      Billings
                                                                                                                                                                20,746
   Tulsa, OK 74101


18 Alta Mesa Services LP                   Janie Daniel                   Joint Interest          unliquidated
   15021 Katy Freeway                      jdaniel@altamesa.net           Billings
                                                                                                                                                                19,503
   Suite 400
   Houston, TX 77094

19 Chesapeake Energy Corporation           Michael Lovelace               Joint Interest          unliquidated
   PO Box 207295                           michael.lovelace@chk.com       Billings
                                                                                                                                                                10,975
   Dallas, TX 75320-7295


20 XTO Energy Inc.                         Noele Fischer                  Joint Interest          unliquidated
   PO Box 840791                           noele_fischer@xtoenergy.com    Billings
                                                                                                                                                                10,405
   Dallas, TX 75284-0791




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 2
                        Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 13 of 18


  Debtor
                   Echo Energy Partners I, LLC
                 _______________________________________________________                         Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor       (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                         debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional           unliquidated,   total claim amount and deduction for value of
                                                                           services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

21 Paloma Partners IV LLC                  Lynn Graves                 Joint Interest              unliquidated
   1100 Louisiana Street                   lgraves@palomaresources.com Billings
                                                                                                                                                                  7,008
   Suite 5100
   Houston, TX 77002

22 Red Bluff Resources Operating LLC       Andrew Jennings                 Joint Interest          unliquidated
   3030 N.W. Expressway                    ajennings@rbluff.com            Billings
                                                                                                                                                                  3,950
   Suite 650
   Oklahoma City, OK 73112

23 Chaparral Energy LLC                    Matt Murphy                  Joint Interest             unliquidated
   701 Cedar Lake Blvd.                    matt.murphy@chaparralenergy. Billings
                                                                                                                                                                  2,283
   Oklahoma City, OK 80202                 com


24 Red Wolf Operating LLC                  Jay Buckley                     Joint Interest          unliquidated
   801 Covell Rd                           jbuckley@red-wolf.com           Billings
                                                                                                                                                                  1,814
   Edmond, OK 73003


25                                         Scott Van Sickle               Joint Interest           unliquidated
     Jones Energy LLC                      scottv@revolutionresources.com Billings
                                                                                                                                                                  1,743
     807 Las Cimas Parkway
     Suite 350

26 Gaedeke Oil & Gas Operating LLC         Brenda Loftis                   Joint Interest          unliquidated
   3710 Rawlins Street                     bloftis@gaedeke.com             Billings
                                                                                                                                                                  1,698
   Suite 1100
   Dallas, TX 75219

27 TRP Operating LLC                       Joey Bernica                    Joint Interest          unliquidated
   1111 Louisiana Street                   jbernica@trpenergy.com          Billings
                                                                                                                                                                  1,675
   Suite 4550
   Houston, TX 77002

28 Apache Corporation                      Jay Buckley                     Joint Interest          unliquidated
   2000 Post Oak Blvd.                     jbuckley@red-wolf.com           Billings
                                                                                                                                                                  1,645
   Suite 100
   Houston, TX 77056

29 Unit Petroleum Company                  Jon Strickler                   Joint Interest          unliquidated
   PO Box 702500                           jon.strickler@unitcorp.com      Billings
                                                                                                                                                                  1,050
   Tulsa, OK 74170


30 Continental Resources Inc.              Brooks Richardson               Joint Interest          unliquidated
   PO Box 952724                           brooks.richardson@clr.com       Billings
                                                                                                                                                              Unknown
   St. Louis, MO 63195


31




32




  Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 3
             Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 14 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

In re:                                                  )    Chapter 11
                                                        )
ECHO ENERGY PARTNERS I, LLC                             )    Case No. 20-[              ]( )
                                                        )
                                  Debtor.               )

                         CONSOLIDATED LIST OF CREDITORS
                     HOLDING THE 30 LARGEST UNSECURED CLAIMS

        The above-captioned debtor and debtor in possession (collectively, the “Debtor”) filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code. The following
is the consolidated list of the Debtor’s creditors holding the 30 largest unsecured claims (the
“Consolidated List”) based on the Debtor’s books and records as of approximately March 24,
2020. The Consolidated List is prepared in accordance with Rule 1007(d) of the Federal Rules of
Bankruptcy Procedure for filing in this chapter 11 case. The Consolidated List does not include
(1) persons who come within the definition of “insider” set forth in 11 U.S.C. § 101(31) or (2)
secured creditors. None of these creditors are minor children. The information contained herein
shall neither constitute an admission of liability by, nor is it binding on, the Debtor. The
information herein, including the failure of the Debtor to list any claim as contingent,
unliquidated, or disputed, does not constitute a waiver of the Debtor’s right to contest the
validity, priority, or amount of any claim.




#6143400.1
             Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 15 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

In re:                                                  )    Chapter 11
                                                        )
ECHO ENERGY PARTNERS I, LLC.                            )    Case No. 20-[           ]( )
                                                        )
                                  Debtor.               )

                  DECLARATION CONCERNING CONSOLIDATED LIST
             OF CREDITORS HOLDING THE 30 LARGEST UNSECURED CLAIMS

         I, John T. Young, Jr., Manager of Echo Energy Partners I, LLC, the above-captioned

debtor and debtor in possession, declare under penalty of perjury under the laws of the United

States of America that I have reviewed the foregoing Consolidated List of Creditors Holding the

30 Largest Unsecured Claims submitted herewith and that the information contained therein is

true and correct to the best of my information and belief.

         Dated: March 24, 2020



                                                     _________________________________
                                                     John T. Young, Jr.
                                                     Manager, Echo Energy Partners I, LLC




#6143400.1
           Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 16 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

 In re:                                                   )    Chapter 11
                                                          )
 ECHO ENERGY PARTNERS I, LLC                              )    Case No. 20-[               ]
                                                          )
                    Debtor.                               )

                          LIST OF EQUITY SECURITY HOLDERS OF
                              ECHO ENERGY PARTNERS I, LLC

          Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(3), the following is a list of the

Debtor’s equity security holders of each class showing the number and kind of interest:


           EQUITY HOLDER                     ADDRESS OF EQUITY                  PERCENTAGE
                                                 HOLDER                            HELD

 Echo Investment Partners, LLC,          Echo Investment Partners, LLC       100% limited
 as sole member                          Attention: John T. Young, Jr.       liability company
                                         909 Fannin Street, Suite 4000       interest
                                         Houston, Texas 77010




#6123735
           Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 17 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS

 In re:                                                  )    Chapter 11
                                                         )
 ECHO ENERGY PARTNERS I, LLC                             )    Case No. 20-[                ]
                                                         )
                   Debtor.                               )

 CORPORATE OWNERSHIP STATEMENT OF ECHO ENERGY PARTNERS I, LLC

          Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(1), the following are

corporations, other than a governmental unit, that directly or indirectly own 10% or more of any

class of Echo Energy Partners I, LLC equity interests.

                Entity                          Owner(s)                    Ownership Percentage
 Echo Energy Partners I, LLC           Echo Investment Partners,      100% limited liability
                                       LLC                            company interest
 Echo Investment Partners, LLC         CWC Holdings, LLC;             73% / 13% / 14% limited
                                       Cartesian Equity               liability company interest,
                                       Management, LLC;               respectively
                                       Southern Echo, LLC

                             [Remainder of page intentionally left blank]




#6123734
           Case 20-31920 Document 1 Filed in TXSB on 03/24/20 Page 18 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

 In re:                                                  )   Chapter 11
                                                         )
 ECHO ENERGY PARTNERS I, LLC                             )   Case No. 20-[                ]
                                                         )
                    Debtor.                              )

                DECLARATION CONCERNING CORPORATE OWNERSHIP
                  STATEMENT OF ECHO ENERGY PARTNERS I, LLC

          I, John T. Young, Jr., Manager of Echo Energy Partners I, LLC, the above-captioned debtor

and debtor in possession, declare under penalty of perjury under the laws of the United States of

America that I have reviewed the foregoing Corporate Ownership Statement of Echo Energy

Partners I, LLC submitted herewith and that the information contained therein is true and correct

to the best of my information and belief.

           Dated: March 24, 2020




                                              __________________________
                                              John T. Young, Jr.
                                              Manager, Echo Energy Partners I, LLC




                                                  2
#6123734
